       4:12-cr-00063-TLW    Date Filed 01/22/21    Entry Number 337    Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

    Maurice Antwaun McKnight,                  Crim. No. 4:12-cr-00063-TLW-1
                                               C/A No. 4:20-cv-04517-TLW
                PETITIONER

          v.
                                                               Order
    United States of America,

                RESPONDENT



         This matter comes before the Court for consideration of a motion filed by

Petitioner Maurice Antwaun McKnight in which he asks the Court to give him credit

for acceptance of responsibility. Because this filing challenges his sentence, the Court

construes it as a petition for relief pursuant to 28 U.S.C. § 2255. For the reasons

stated below, the Court dismisses the petition.


I.       Factual and Procedural History

         McKnight pled guilty to a drug conspiracy charge. After a four-level downward

departure, the Court sentenced him to 240 months incarceration, followed by 5 years

of supervised release.1 ECF No. 161. He filed a direct appeal, but the Fourth Circuit

dismissed the appeal. ECF No. 225. He then filed an untimely petition for a writ of

certiorari with the Supreme Court, which the Supreme Court denied. McKnight v.



1His sentence was subsequently reduced to 192 months as a result of Amendment
782 to the sentencing guidelines, and then to 156 months after the Court granted the
Government’s Rule 35(b) motion. ECF Nos. 254, 307.


                                           1
      4:12-cr-00063-TLW     Date Filed 01/22/21   Entry Number 337    Page 2 of 4




United States, 135 S. Ct. 1188 (2015).

       On January 27, 2016, McKnight filed a § 2255 petition. ECF No. 260. After

briefing, the Court granted the Government’s motion to dismiss the petition as

untimely. ECF No. 269. He did not appeal the dismissal of his petition.

       On October 28, 2020, McKnight filed the instant § 2255 petition, in which he

asks the Court to give him credit for acceptance of responsibility, which he lost due

to an ultimately-dismissed state charge that he incurred while on bond. ECF No. 336;

see PSR ¶¶ 55, 69, 81.

       McKnight has not received permission from the Fourth Circuit under 28 U.S.C.

§ 2244 to file this successive petition.


II.    Discussion

       Because McKnight has filed a previous § 2255 petition, this one is second or

successive.

       A second or successive [§ 2255 petition] must be certified as provided in
       § 2244 by a panel of the appropriate court of appeals to contain:

              (1)    newly discovered evidence that, if proven and viewed in
                     light of the evidence as a whole, would be sufficient to
                     establish by clear and convincing evidence that no
                     reasonable factfinder would have found the movant guilty
                     of the offense; or

              (2)    a new rule of constitutional law, made retroactive to cases
                     on collateral review by the Supreme Court, that was
                     previously unavailable.

28 U.S.C. § 2255(h).

       Because McKnight has not received an order from the Fourth Circuit



                                           2
       4:12-cr-00063-TLW    Date Filed 01/22/21    Entry Number 337     Page 3 of 4




authorizing a second or successive § 2255 petition, the Court does not have

jurisdiction to consider it. See In re Vial, 115 F.3d 1192, 1194 (4th Cir. 1997); see also

Burgess v. Warden, No. 2:11-1621-CMC, 2011 WL 4345430, at *2 (D.S.C. Sept. 15,

2011) (“As Petitioner is no doubt well aware, prior to filing a second or successive

motion under § 2255, he must obtain certification by a panel of the Fourth Circuit

Court of Appeals allowing him to file a second or successive motion. As provided in

28 U.S.C. § 2244, ‘[b]efore a second or successive application permitted by this section

is filed in the district court, the applicant shall move in the appropriate court of

appeals for an order authorizing the district court to consider the application.’ 28

U.S.C. § 2244(b)(3)(A). This he has not done.”).


III.    Conclusion

        For these reasons, McKnight’s petition for relief pursuant to § 2255, ECF No.

336, is DENIED. This action is hereby DISMISSED.

        The Court has reviewed this petition in accordance with Rule 11 of the Rules

Governing Section 2255 Proceedings. In order for the Court to issue a certificate of

appealability, Rule 11 requires that McKnight satisfy the requirements of 28 U.S.C.

§ 2253(c)(2), which in turn requires that he “has made a substantial showing of the

denial of a constitutional right.” The Court concludes that he has not made such a

showing, and it is therefore not appropriate to issue a certificate of appealability as

to the issues raised in this petition. He may seek a certificate from the Fourth Circuit

Court of Appeals under Rule 22 of the Federal Rules of Appellate Procedure.



                                            3
    4:12-cr-00063-TLW      Date Filed 01/22/21   Entry Number 337   Page 4 of 4




     IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

January 22, 2021
Columbia, South Carolina




                                          4
